                               UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF WISCONSIN


In the Matters of:

TAMIKA KING,                                               Bankruptcy Case No. 17-31741-BEH
                                                                 (Chapter 7)
                   Debtor.

TATIANA TAYLOR,                                            Bankruptcy Case No. 18-26201-BHL
                                                                 (Chapter 7)
                   Debtor.


       UNITED STATES TRUSTEE’S MEMORANDUM IN SUPPORT OF
RECOMMENDATION THAT CASE BE CERTIFIED TO THE DISTRICT COURT FOR
                PROSECUTION OF POSSIBLE CRIMINAL
        CONTEMPT OF PRIOR BANKRUPTCY COURT ORDER AND
     PROPOSED FIDINGS OF FACT FOR REPORT TO DISTRICT COURT


         The United States Trustee, Patrick S. Layng, by Attorney Laura D. Steele, submits the

following memoranda and proposed findings of fact in support of his recommendation that the

Court certify the actions of bankruptcy petition preparer Carolyn A. Word (aka Carolyn A. Dixon)1

to the District Court for prosecution of possible criminal contempt of a prior bankruptcy court

order. The parties have previously submitted a stipulation outlining agreed facts and imposition of

civil fines under 11 U.S.C. § 110. Case No. 17-31741 at Docket No. 94.

                                     Grounds for Referral to District Court

         The United States Trustee’s recommendation is the culmination of a long history of evasion

by Carolyn A. Word over the course of a decade.


         1
           Carolyn A. Word has used the names Carolyn A. Dixon, and Carolyn A. Word-Dixon. For the purposes of
this stipulation, all references will be to Carolyn A. Word.


Attorney Laura D. Steele
Office of the United States Trustee
517 East Wisconsin Avenue, Room 430
Milwaukee, WI 53202
Phone: 414-297-4499; Fax: 414-297-4478




                  Case 18-26201-beh           Doc 51    Filed 03/22/19        Page 1 of 11
           In 2008, the United States Trustee filed a complaint under 11 U.S.C. § 110 against Tiffany

Little and Carolyn A. Word (aka Carolyn Dixon at that time). Neary v. Little, Case No. 08-2278-

pp; (Case No. 17-31741, Docket No. 69, Exhibit 103) 2. In March 2009, the United States Trustee

filed a stipulation with Carolyn A. Word, enjoining her from engaging in conduct violation of 11

U.S.C. § 110. Exhibit 104. Yet, she continued to violate § 110 by charging a fee in excess of the

$75 presumed reasonable fee and failing to disclose her involvement in the bankruptcy cases of

Keakethia Bracken, Case No. 10-25527-jes; Pamela R. Rideout, Case No. 10-26169-pp; Christine

Billos, Case No. 10-29098-svk; and In re Tamara Wallace 10-32964-pp. Exhibit 126. This conduct

resulted in the United States Trustee bringing a second complaint to enjoin Carolyn A. Word’s

conduct in violation of 11 U.S.C. § 110. Neary v. Dixon, Case No. 10-2465-pp (Lead case: In re

Tamara Wallace 10-32964-pp). The Court granted the injunction. Exhibit 105-106.

           The Court then issues a show cause order in In re Lashelle White, Case No. 11-36132-pp,

for Carolyn A. Word’s failure to disclose her involvement as a bankruptcy petition preparer in that

case. Exhibit 107. Carolyn A. Word appears via telephone at the show cause hearing, and Judge

Pepper specifically states the terms of the injunction order in effect against her. Court minutes

from this show cause hearing note there has not been proof of service of the Court’s Order for

fines and permanent injunction against Carolyn A. Word. The United States Trustee’s counsel

recites the extensive efforts made to serve Carolyn A. Word with the injunction order, which

includes eight attempts by a process server and ultimately requires service by the U.S. Marshals

Service. Exhibits 108-110.

           In the most recent history, the United States Trustee attempted to examine Carolyn A.

Word with regard to the bankruptcy case of Tamika L. King, Case No. 17-31741-beh pursuant to



2
    All exhibit citations relate to In re Tamika King, Case No. 17-31741 Docket No. 69.
                                                           2


                   Case 18-26201-beh            Doc 51         Filed 03/22/19       Page 2 of 11
Fed. R. Bankr. P. 2004. Debtor King indicated that she had paid $525 to a bankruptcy petition

preparer named Carolyn and produced a receipt from “2nd Chance Credit Coaching” (an entity

operated by Carolyn A. Word). Docket No. 15-1. King further provided a telephone number

associated with Carolyn A. Word to the Court. The United States Trustee sought to use Rule 2004

to determine whether the “Carolyn” involved in King’s case was the enjoined Carolyn A. Word.

Exhibits 112-115.

       The United States Trustee was unable to compel Carolyn A. Word to appear for two

scheduled Rule 2004 exams. Case No. 17-31741, Docket Nos. 25, 27. The United States Trustee’s

counsel made telephonic contact with Carolyn A. Word on April 2, 2018. In that conversation,

Carolyn A. Word denied knowing King. The United States Trustee’s counsel advised Carolyn A.

Word of the Injunction order, and that she still needed to appear to answer the United States

Trustee’s questions on the record, and that if necessary, a mutually agreeable date could be

arranged. Exhibits 116-117, 126.

       Still, the United States Trustee could not obtain Carolyn A. Word’s appearance and

eventually sought the assistance of the Court to bring Carolyn A. Word before it to determine

whether she acted as the bankruptcy petition preparer in the King case. Case No. 17-31741, Docket

No. 34. The Court granted the United States Trustee’s request and set a show cause hearing for

August 15, 2018. Docket No. 48. The United States Trustee employed the services of the U.S.

Marshals Service to personally serve the show cause order upon Carolyn A. Word. Process of that

order was completed on July 10, 2018 at Carolyn A. Word’s residence. Exhibit 102.

       In the interim, the United States Trustee discovered that Carolyn A. Word acted as

bankruptcy petition prepare in the Tatiana Taylor case, Case No. 18-26201-bhl. On July 30, 2018,

the Debtor appeared before Chapter 7 Trustee Andrew Herbach for her 11 U.S.C. § 341 meeting


                                               3


             Case 18-26201-beh        Doc 51       Filed 03/22/19    Page 3 of 11
of creditors and testified that she paid Carolyn A. Word to prepare her bankruptcy schedules and

petition. Carolyn A. Word specifically instructed Taylor not to disclose this information to the

trustee or to the Court. Exhibits 119-125.

       What is most perplexing is that the Taylor case was filed on June 22, 2018—a date

following the United States Trustee’s myriad attempts to obtain Carolyn A. Word’s appearance at

a Rule 2004 exam; and even after the April 2, 2018 telephonic conversation with the United States

Trustee in which counsel for the United States Trustee explained the injunction order in effect

upon Carolyn A. Word.

       On July 31, 2018, the United States Trustee moved forward with motions pursuant to 11

U.S.C. § 110 in both the King and Taylor cases seeking disgorgement of fees and sanctions. The

Court set the motions for evidentiary hearing to be held on August 15, 2018.

       On August 13, 2018, Carolyn A. Word notified the Court that she had retained counsel and

requested an adjournment. Docket No. 62.

       The United States Trustee was finally able to proceed with his requested Rule 2004 exam

on August 31, 2018. Exhibit 118.

       At that examination, the United State Trustee inquired into whether Carolyn A. Word had

knowledge of the 2010 Injunction Order. Despite appearing at a telephone hearing conducted by

Judge Pepper on January 13, 2012 (In re Lashelle White, Case No. 11-36132-pp), in which Judge

Pepper specifically advised Carolyn A. Word of the injunction against her, and despite being

personally served with the Injunction order by the U.S. Marshals Service on January 17, 2012,

Carolyn A. Word denied having knowledge of the injunction against her. Carolyn A. Word further

testified she was not familiar with the address at which the U.S. Marshals Service completed

personal service. Exhibit 118.


                                                4


              Case 18-26201-beh        Doc 51       Filed 03/22/19   Page 4 of 11
       Following the Rule 2004 exam, the United States Trustee obtained documentation

verifying that the address at which the U.S. Marshals Service personally served Carolyn A. Word

was the address of her employment at that time. Exhibit 111. This documentation directly

contradicted Carolyn A. Word’s testimony at the Rule 2004 exam. Carolyn A. Word has now

stipulated that she had knowledge of the injunction order at least as of January 17, 2012. Docket

No. 94 at ¶ 4.

       The above recitation of facts illustrates the extreme evasiveness of Carolyn A. Word and

the myriad resources of the United States Trustee, the U.S. Marshals Service, and this Court that

have been required to ensure Carolyn A. Word complies with this Court’s orders and 11 U.S.C.

§ 110. Carolyn A. Word’s actions, in turn, warrant a strong response from this Court.

                          Recommended Certification to the District Court

       The above facts demonstrate that Carolyn A. Word was fully aware that she was barred

from offering bankruptcy petition preparation services in this district, yet brazenly ignored that

order—not only by failing to satisfy the original $4,500 fine, but also by continuing to offer

bankruptcy petition preparation services. The inference is that Carolyn A. Word believed she

would skirt the Court’s detection because she intentionally did not comply with any of the required

disclosures under 11 U.S.C. § 110. Even more egregious, she intentionally instructed Debtor

Tatiana Taylor to lie to this Court about her bankruptcy petition preparation services. Given

Carolyn A. Word’s intentional violation of the Court’s October 27, 2010 injunction order, the

United States Trustee recommends that the Court certify this case to the District Court for the

Eastern District of Wisconsin for possible prosecution of Carolyn A. Word’s criminal contempt of

the Court’s injunction.




                                                 5


                 Case 18-26201-beh      Doc 51       Filed 03/22/19   Page 5 of 11
       There are two distinct forms of contempt sanction, civil and criminal. The distinction

between the two is the purpose of the relief sought. If the relief sought is to coerce compliance

with a court’s order, the nature of the remedy is civil. If the relief sought is punitive, crafted to

preserve the authority of the court or to deter future conduct, the nature of the remedy is criminal.

U.S. v. Dowell, 257 F.3d 694, 699 (7th Cir. 2001); See also, Mann v. Calumet City, Ill., 588 F.3d

949, 955 (7th Cir. 2009).

       To establish civil contempt, each of the following elements must be shown by clear and

convincing evidence: (1) the existence of a valid decree of which the alleged contemnor had actual

or constructive knowledge; (2) that the decree was in the movant’s favor; (3) that the alleged

contemnor by their conduct violated the terms of the decree, and had knowledge (at least

constructive knowledge) of such violations; and (4) that the movant suffered harm as a result.

Manz v. Bridgestone Firestone North American Tire, LLC, 533 F.3d 578, 590-591 (7th Cir. 2008)

(citing Ashcraft v. Conoco, Inc., 218 F.3d 288,301 (4th Cir.2000)).

       Carolyn A. Word’s actions support a finding of civil contempt. She had clear notice of the

Injunction order given that she was personally served at her place of employment by the U.S.

Marshals Service. The injunction was lawful as it was imposed under § 110. The United States

Trustee obtained the injunction from the Court to protect the public interest. See, In re South Beach

Secs. Inc., 606 F.3d 366, 371 (7th Cir. 2010) (Posner, J.) (The United States Trustee is “the

congressionally ordained watchdog – he has a statutory interest in making sure that bankruptcy

law isn’t abused.”).

       To establish criminal contempt, there are three essential elements. They are: (1) there must

be a violation; (2) that is willful; and, (3) of a clear and reasonably specific lawful order. U.S. v.

Hoover, 240 F.3d 593, 596 (7th Cir. 2001); and, See, 18 U.S.C. § 401(3).


                                                  6


              Case 18-26201-beh         Doc 51        Filed 03/22/19    Page 6 of 11
       Carolyn A. Word’s actions also support a finding of criminal contempt. She has clearly

violated the Court’s Injunction. The Court’s Injunction is clear in its language and lawfully entered

pursuant to § 110. Finally, there can be no doubt as to the willfulness of Carolyn A. Word’s

conduct. She was aware of the Court’s Injunction and chose to “comply” by intentionally

concealing her assistance in the bankruptcy case of Tatiana Taylor. Certainly Carolyn A. Word

knew of the illegal nature of her continuing to act as a bankruptcy petition preparer in this district.

       As a result, a more severe remedy may be appropriate to deter future conduct by Carolyn

A. Word which violates the Court’s orders, and also to coerce her to comply with the terms of her

stipulation with the United States Trustee for disgorgement of fees and payment of fines.

       Courts generally agree that bankruptcy courts do not have the power to impose sanctions

for criminal contempt. Matter of Graybill Corp., 967 F.2d 1152, 1157 (7th Cir. 1992) (citing with

approval In re Hipp, Inc., 895 F.2d 1503, 1521 (5th Cir. 1990) for the proposition that bankruptcy

courts have no inherent criminal contempt power). Regardless of the possible limitation on

bankruptcy courts’ authority, there is little doubt that a District Court can hear criminal cases based

upon criminal contempt of a bankruptcy court’s order. The District Court has exclusive and

original jurisdiction over all cases arising under the bankruptcy code. 28 U.S.C. § 1334(a). Per 28

U.S.C. § 151 a bankruptcy court is a “unit” of the District Court. Cox v. Zale Delaware, Inc., 239

F.3d 910, 912 (7th Cir. 2001). It has been held that the District Court can therefore hear criminal

contempt cases based upon bankruptcy court orders. U.S. v. Guariglia, 962 F.2d 160, 162 (2nd

Cir. 1992) and U.S. v. Lawrence, 54 F.3d 777 (6th Cir. 1995).

       As a result of the limitation of this Court’s contempt powers, the United States Trustee

recommends that, if the Court finds there is probable cause to believe Carolyn A. Word is guilty

of criminal contempt, the Court certify this matter to the United States District Court for the


                                                  7


              Case 18-26201-beh         Doc 51        Filed 03/22/19     Page 7 of 11
Eastern District of Wisconsin for possible prosecution. The United States Trustee offers the

following proposed findings of fact which the Court may adopt in its report to the District Court:

                 Proposed Findings of Fact Demonstrating Intentional Conduct

       1.      On October 27, 2010, Judge Pamela Pepper entered an Order permanently

enjoining Carolyn A. Word from acting as a bankruptcy petition preparer in the bankruptcy courts

for the Eastern District of the State of Wisconsin and “from acting in any manner to assist, advise,

or aid any other person to act as a bankruptcy petition preparer as that term is defined by 11 U.S.C.

§ 110.” The Order further required Carolyn A. Word to pay $4,500 in fines to the United States

Trustee within 60 days of the Court’s Order. Neary v. Dixon, Adversary Case No. 10-2465-pp,

Docket No. 7. Exhibit No. 1, Docket No. 69 in In re King, 17-31741-beh. (Stipulation, Case No.

17-31741, Docket No. 94 at ¶ 1, hereinafter “Stipulation”).

       2.      The U.S. Marshals Service personally served the Order for injunction upon Carolyn

A. Word on January 17, 2012. In re Lashelle White, Case No. 11-36132-pp at Docket No. 20.

Exhibit No. 2, Docket No. 69 in In re King, 17-31741-beh. (Stipulation at ¶ 3).

       3.      Carolyn A. Word has been fully aware of the injunction order since January 17,

2012. (Stipulation at ¶ 4).

       4.      Carolyn A. Word did not pay the $4,500 fine to the United States Trustee as ordered

by Judge Pepper. (Stipulation at ¶ 5).

       5.      Following entry of the Court’s Order, Carolyn A. Word continued to prepare

bankruptcy petitions in this district in the following cases: a. In re Lashelle White, Case No. 11-

36132-pp; and b. In Re Tatiana Taylor, Case No. 18-26201-bhl. c

       6.      Debtor Tatiana Taylor filed a Chapter 7 petition on June 22, 2018. Case No. 18-

26201-bhl. (Stipulation at ¶ 15).


                                                  8


              Case 18-26201-beh          Doc 51       Filed 03/22/19   Page 8 of 11
        7.      Carolyn A. Word prepared the bankruptcy petition, schedules and statements for

Debtor Tatiana Taylor. (Stipulation at ¶ 16).

        8.      Carolyn A. Word provided a copy of the business policy for “2nd Chance Credit

Coaching” representing that she is “a petition preparer not a lawyer,” instructions regarding

completing credit counseling, and information regarding the automatic stay to Debtor Tatiana

Taylor. (Stipulation at ¶ 17).

        9.      Carolyn A. Word intentionally did not disclose to the Court her involvement in

preparing Debtor Tatiana Taylor’s bankruptcy petition, schedules and statements. (Stipulation at ¶

18).

        10.     Carolyn A. Word intentionally did not complete the required Bankruptcy Petition

Preparer’s Notice, Declaration, and Signature (Official Form 119). (Stipulation at ¶ 19).

        11.     Debtor Tatiana Taylor paid Carolyn A. Word a total of $400 for preparing the

bankruptcy petition, schedules and statements. (Stipulation at ¶ 20).

        12.     Carolyn A. Word intentionally did not disclose the $400 fee to the Court. Carolyn

A. Word intentionally did not complete the required Official Form 2800. (Stipulation at ¶ 21).

        13.     Carolyn A. Word intentionally did not complete the required Official Form 2800.

(Stipulation at ¶ 22).

        14.     Carolyn A. Word intentionally advised the Debtor Tatiana Taylor not to disclose

Word’s involvement as a petition preparer to the bankruptcy trustee or the Court. (Stipulation at ¶

23).

        15.     Carolyn A. Word intentionally did not disclose her role as bankruptcy petition

preparer in Debtor Tatiana Taylor’s bankruptcy case. (Stipulation at ¶ 24).

        16.     Carolyn A. Word intentionally violated the Court’s October 27, 2010, injunction


                                                 9


              Case 18-26201-beh        Doc 51        Filed 03/22/19     Page 9 of 11
order. (Stipulation at ¶ 25).

        17.     Carolyn A. Word has agreed to disgorge fees and pay fines as detailed in the parties’

stipulation. (Stipulation at ¶¶ 26-30).

///



        Dated: March 22, 2019.

                                                        Respectfully Submitted,
                                                        PATRICK S. LAYNG
                                                        United States Trustee
                                                                         Digitally signed by LAURA

                                                        LAURA STEELE     STEELE
                                                                         Date: 2019.03.22 11:48:18
                                                                         -05'00'
                                                        __________________________________
                                                        LAURA D. STEELE
                                                        Attorney for the United States Trustee




                                                   10


              Case 18-26201-beh           Doc 51    Filed 03/22/19      Page 10 of 11
                                  CERTIFICATE OF SERVICE


         I hereby certify that on March 22, 2019, the UNITED STATES TRUSTEE’S MEMORANDUM IN
SUPPORT OF RECOMMENDATION THAT CASE BE CERTIFIED TO THE DISTRICT COURT FOR
PROSECUTION OF POSSIBLE CRIMINAL CONTEMPT OF PRIOR BANKRUPTCY COURT ORDER AND
PROPOSED FIDINGS OF FACT FOR REPORT TO DISTRICT COURT was electronically filed with the Clerk of
Court using the CM/ECF system and was served, via U.S. mail, the on the following parties:


       Carolyn Word
       a/k/a Carolyn Dixon
       5371 N. 61st Street
       Milwaukee WI 53218


       Tamika L. King
       2820 N. Palmer Street
       Milwaukee, WI 53212


       Tatiana Taylor
       1943 S. 102nd Street
       West Allis, WI 53227



       March 22, 2019.

                                                    LAURA STEELE Digitally signed by LAURA STEELE
                                                                 Date: 2019.03.22 11:48:36 -05'00'
                                                    ____________________________________
                                                    LAURA D. STEELE
                                                    Attorney for the United States Trustee




                                               11


             Case 18-26201-beh       Doc 51     Filed 03/22/19           Page 11 of 11
